DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
the flexible elastic outer surface layer has an elongation percentage below 250% (claim 47)
the flexible elastic outer surface layer having a modulus of elasticity between 1 and 3.1 GPa (claim 48)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 47 sets forth the flexible elastic outer surface layer as having an elongation percentage below 250% (emphasis added). It is noted that the table on p-11 of the specification discloses such percentage as being one of the: (i) up to (and including) 250%; (ii) up to (and including) 150%; and (iii) in the range of 110-130%. The disclosure however does not cover an elongation percentage range that is limited to being less than 250% while also being greater than 150%, as claimed in claim 47.
Claim 48 sets forth the flexible elastic outer surface layer as having a modulus of elasticity between 1 and 3.1 GPa. However, the table on p-11 of the specification discloses such modulus of elasticity in a narrower range of 1.4 – 3.1 GPa, and therefore fails to support the claimed limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Dockter et al. (US 6,622,974 B1), as cited in the previous Office action.
Dockter et al. show a passively controlled foil [1] (col. 4, lines 1-3) having a span and an outer surface, comprises: a rigid spar [20] extending in the spanwise direction; a cellular material [22]; and a flexible elastic outer surface layer [24] defining a profile of the outer surface of the foil and encapsulating the cellular material and the spar (see Figures 7-9). Comparing Figure 8 with Figure 9, it is apparent that the outer surface layer is capable of an elastic expansion by an elongation percentage that greater than 110%.
Dockter et al. show the cellular material [22] as being an inflatable bladder, but do not disclose it as being made of polymeric material. 
The examiner however takes an Official notice that making inflatable bladders from a polymeric material is well known in the art. For example, see US 2005/0151007 (see ¶0034) and US 3,987,984 (col. 4, lines 33-35). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to make the cellular material of Dockter from a polymeric material, which would have resulted in an inexpensive yet durable product.
	Re claim 47, as seen in Fig 8 with Fig 9, the flexible elastic outer surface layer has an elongation percentage that does not exceed 250%.


Claims 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Buechler et al. (US 9745031 B2) in view of Dittrich (US 2006/0163431), as cited in the previous Office action.
Buechler et al. shows a passively controlled foil [2, 4] (see col. 2, line 29-30, 39-42) having a span and an outer surface, comprises: a rigid spar [12 and/or 16] extending in the spanwise direction (col. 6, lines 21-22); a cellular polymer material [22, 23]; and a flexible outer surface layer [14] defining a profile of the outer surface of the foil and encapsulating the cellular material and the spar (see Fig 5 and Fig 6).
Buechler et al. however do not disclose any specific material for making the flexible outer surface layer.
Dittrich discloses a foil comprising an outer surface layer [8, 27] made of flexible material, wherein the flexible material is rubber or a polymer material.

Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to make the outer surface layer of Buechler et al. with rubber, as taught by Dittrich. The outer surface layer made of rubber would have been not only inexpensive but also durable. Additionally, the outer layer made of rubber would have an elongation percentage in the range of 110-250% and a modulus of elasticity in the range of 1-3.1 GPa

Allowable Subject Matter
Claims 26-35 and 37-45 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 46-48 have been considered, but they are either not persuasive or are moot in view of the new ground of rejection.

Applicant’s Arguments: Applicant has argued that
(i) 	Dockter discloses a wing having an outer surface comprising fiber, but fails to disclose an outer surface having a high elongation percentage. Additionally, the wing of Dockter is arranged to be manually inflated/deflated, and as such, is an actively controlled foil, as opposed to a passive foil recited in claim 46.
(ii) 	Buechler discloses a fin that includes an outer skin (14), but does not disclose any specific material of the skin. Therefore, Buechler cannot be cited as having an outer skin that has an elongation percentage greater than 110%. 



Response:
(i)	The claim does not preclude the use of fiber in the outer layer. Despite the use of fiber for reinforcement, a comparison of Fig 8 and Fig 9 clearly shows that the outer surface layer is capable of an elastic expansion by an elongation percentage that is greater than 110%. 
Further, if the wing is flown at high altitude with extremely low atmospheric pressure, the outer surface layer would be able to expand passively due to the pressure of the underlying cellular polymeric material.
(ii) 	The outer surface layer of Buechler et al. can be made with rubber, as taught by Dittrich (see ¶7 of this Office action for the new rejection), which would allow the layer to have an elongation percentage in the range of 110-250%.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689.  The examiner can normally be reached on 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJAY VASUDEVA/Primary Examiner, Art Unit 3617